              Case 2:18-cr-00092-RAJ Document 116 Filed 08/23/19 Page 1 of 5




 1                                                  THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
 8   UNITED STATES OF AMERICA,                      )   No. CR18-092-RAJ
                                                    )
 9                   Plaintiff,                     )   REPLY IN SUPPORT OF
                                                    )   DEFENDANTS’ MOTION TO
10              v.                                  )   EXCLUDE EVIDENCE OBTAINED
                                                    )   BY JOHN E. YOUNG, A
11   BERNARD ROSS HANSEN,                           )   GOVERNMENT INFORMANT,
                                                    )   TAKEN IN VIOLATION OF THE
12                   Defendant.                     )   FOURTH AMENDMENT
                                                    )
13                                                  )
14          Bernard Ross Hansen moved this Court to exclude any evidence illicitly
15   procured and turned over to the government by former Northwest Territorial Mint
16   (NWTM) employee John Young. Dkt. 97. In its response, the government argues,
17   without any argument or evidence to support it, that Mr. Hansen did not have an
18   expectation of privacy in the documents in question and, moreover, that there was no
19   governmental action in Mr. Young’s conduct. Dkt. 112 at 5-6. The government is
20   mistaken on both grounds. Mr. Hansen had a legitimate expectation of privacy in the
21   documents that were improperly taken from NWTM and Mr. Young, in his desire to
22   become a paid government employee, engaged in government action when he secreted
23   the documents away and then turned them over to the government. Accordingly, as the
24   government lacked a search warrant to obtain the documents in question, they should be
25   excluded from the trial.
26

                                                                 FEDERAL PUBLIC DEFENDER
       REPLY IN SUPPORT OF DEFENDANTS’                              1601 Fifth Avenue, Suite 700
       MOTION TO EXCULE EVIDENCE                                      Seattle, Washington 98101
       (Bernard Hansen, et al.; CR18-092-RAJ) - 1                                (206) 553-1100
               Case 2:18-cr-00092-RAJ Document 116 Filed 08/23/19 Page 2 of 5




 1            At a minimum, this Court should hold an evidentiary hearing to determine
 2   whether: (1) Mr. Hansen had a reasonable expectation of privacy in the business
 3   records of the company he solely owned; and (2) Mr. Young engaged in government
 4   action when he took the business records and turned them over the agents.
 5
        I.       Mr. Hansen had a reasonable expectation of privacy in the documents
 6               in question.

 7            The government begins its argument with a bald assertion that Mr. Hansen has

 8   the burden of showing that he had a reasonable expectation of privacy in the documents

 9   in question. However, the government makes no effort to disprove that he had such an

10   expectation. It does not even go so far as to assert, with or without support, that he has

11   failed to make such a showing. The only inference from the government’s passive

12   suggestion is that it is aware that such an argument would be baseless because

13   Mr. Hansen clearly had an expectation of privacy in the documents in question.

14   Mr. Hansen was the president and CEO of NWTM. Mr. Young was his employee who

15   did not have permission or authority to take confidential corporate documents and store

16   them on his own personal computer. The fact that, as the government stresses in the

17   factual portion of its reply, at the time Mr. Young stole the documents, he was still

18   employed by NWTM is immaterial. Under any circumstances, he took documents that

19   belonged to Mr. Hansen’s company, not to himself, with the intention of giving them to

20   the government and to become a paid informant.

21      II.      Mr. Young’s conduct in pilfering the documents in question amounted
22               to governmental action and no amount of linguistic gymnastics on the
                 part of the government can change that fact.
23
              The government begins its attempt to refute the fact that there was governmental
24
     action inherent in Mr. Young’s search by quoting the correct standard but quickly
25
     pivots to a much more exacting standard that diverges from the requirements of case
26
     law. Dkt. 112 at 6 (citing United States v. Young, 153 F.3d 1079, 1080 (9th Cir. 1998)

                                                                 FEDERAL PUBLIC DEFENDER
       REPLY IN SUPPORT OF DEFENDANTS’                              1601 Fifth Avenue, Suite 700
       MOTION TO EXCULE EVIDENCE                                      Seattle, Washington 98101
       (Bernard Hansen, et al.; CR18-092-RAJ) - 2                                (206) 553-1100
                 Case 2:18-cr-00092-RAJ Document 116 Filed 08/23/19 Page 3 of 5




 1   (per curiam)). Although the government initially correctly recognized that, for the
 2   conduct to be governmental action, the government merely needed to “[know] of and
 3   acquiesce[]” to the conduct and that the party conducting the search must have
 4   “intended to assist law enforcement efforts,” it then attempts to distinguish Mr.
 5   Young’s conduct on the grounds that it did not rise to a much more exacting standard in
 6   which the government “coerce[d] Mr. Young into turning over the files.” Dkt. 112 at 6.
 7   The government then admits that Mr. Young was intending to assist law enforcement,
 8   the specific conduct identified by the Ninth Circuit in Young, but relies on cases
 9   involving very different conduct to suggest he was merely a whistleblower. The
10   government’s argument is misplaced.
11             Contrary to the government’s assertion, Mr. Young’s conduct is hardly akin to a
12   whistleblower or a shipping manager who observed obscene material fall out of a
13   container. Mr. Young was an employee of the company who, intending to become a
14   paid government employee, provided the government with key proprietary corporate
15   documents that he had taken without consent of his employer.
16             The government also makes much of the fact that Mr. Young was unsuccessful
17   in his efforts to become a paid government informant and was not made any promises
18   of immunity. Again, though, this is irrelevant. The question is whether Mr. Young
19   “intended to assist law enforcement.” He unquestionably did.
20   //
21   //
22   //
23   //
24   //
25   //
26   //

                                                                 FEDERAL PUBLIC DEFENDER
          REPLY IN SUPPORT OF DEFENDANTS’                           1601 Fifth Avenue, Suite 700
          MOTION TO EXCULE EVIDENCE                                   Seattle, Washington 98101
          (Bernard Hansen, et al.; CR18-092-RAJ) - 3                             (206) 553-1100
               Case 2:18-cr-00092-RAJ Document 116 Filed 08/23/19 Page 4 of 5




 1      III.    Conclusion
 2          John Young was acting as a government agent when he seized key NWTM
 3   documents and turned them over to the government. Accordingly, their seizure
 4   constituted a violation of Mr. Hansen’s rights under the Fourth Amendment and they
 5   should be suppressed along with any evidence procured in reliance upon them. At a
 6   minimum, this Court should hold an evidentiary hearing to address this motion.
 7          DATED this 23rd day of August, 2019.
 8
                                                    Respectfully submitted,
 9
10                                                  s/ Dennis Carroll
                                                    s/ Jennifer E. Wellman
11                                                  Assistant Federal Public Defenders
12                                                  Attorneys for Bernard Ross Hansen

13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                    FEDERAL PUBLIC DEFENDER
       REPLY IN SUPPORT OF DEFENDANTS’                                 1601 Fifth Avenue, Suite 700
       MOTION TO EXCULE EVIDENCE                                         Seattle, Washington 98101
       (Bernard Hansen, et al.; CR18-092-RAJ) - 4                                   (206) 553-1100
              Case 2:18-cr-00092-RAJ Document 116 Filed 08/23/19 Page 5 of 5




 1                                   CERTIFICATE OF SERVICE
 2          I certify that on August 23, 2019, I electronically filed the foregoing document
 3   with the Clerk of the Court using the CM/ECF system, which will send notification of
 4   filing to all registered parties.
 5
                                                    s/ Alma R Coria
 6                                                  Paralegal

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                      FEDERAL PUBLIC DEFENDER
       REPLY IN SUPPORT OF DEFENDANTS’                                   1601 Fifth Avenue, Suite 700
       MOTION TO EXCULE EVIDENCE                                           Seattle, Washington 98101
       (Bernard Hansen, et al.; CR18-092-RAJ) - 5                                     (206) 553-1100
